        Case 1:19-cv-10167-AT Document 35 Filed 08/13/20 Page 1 of 1




                                                                                            8/13/2020
Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



July 21, 2020


Via ECF
The Honorable Analisa Torres
United States District Court
 For the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Dominguez v. The Gap Inc., No. 1:19-cv-10167
         Joint Letter to Stay Pending Outcome of Consolidated Appeal in Related Cases

Dear Judge Torres:

We represent defendant The Gap Inc. in the above-referenced action. Pursuant to Your Honor’s
Individual Practices in Civil Cases, we write jointly with counsel for plaintiff Yovanny Dominguez
respectfully to request that the Court stay all deadlines in this case pending the resolution of a
consolidated appeal of decisions granting motions to dismiss in related cases, which is currently
pending before the Second Circuit under the caption Mendez v. AnnTaylor, Inc., No. 20-1550 (the
“Consolidated Appeal”). The Second Circuit’s decision on the Consolidated Appeal will have an
impact on this litigation, including on the scope of discovery, and may resolve the litigation in its
entirety. Several other courts in this district have issued similar stays. See, e.g., Order dated July
15, 2020 in Calcano v. Gamestop, 19-cv-9814-ALC (Dkt. No. 28); Order dated July 13, 2020 in
Lopez v. Blazin Wings, 19-cv-10075-RA (Dkt. No. 32). Accordingly, counsel for the parties submit
that staying this matter pending resolution of the Consolidated Appeal will preserve both the
Court’s and the parties’ resources. This is the parties’ first joint request to stay this case.1

We thank the Court for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming                               Defendant's request to stay this action pending
                                                     resolution of appeals in other cases raising similar
Michael F. Fleming
                                                     issues is DENIED.
Attorney for Defendant
                                                     SO ORDERED.
cc: All Counsel of Record (via ECF)

                                                    Dated: August 13, 2020
1                                                            New
  The parties previously jointly requested an extension of time    York, New
                                                                to complete    York (Dkt. No.
                                                                            discovery,
      31), which the Court granted (Dkt. No. 33).




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060            +1.212.309.6000
                                                    United States                      +1.212.309.6001
